DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on April 01, 2021.  In virtue of this communication, claims 1-9 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sai (US 2020/0185593).
With respect to claim 1, Sai discloses in figures 4-5 a measuring method, comprising placing a substrate (70, e.g., a substrate) on an electrostatic chuck (10, e.g., electrode or chuck) disposed inside a chamber (see figure 4 and paragraph 0030, e.g., “the processing gas inside a vacuum chamber can be controlled to a prescribed state by the cover 50”); attracting the substrate onto the electrostatic chuck (figure 4 shows the substrate 70 being attracted onto the chuck 10 thereof); generating plasma inside the chamber (paragraph 0030, e.g., “uniformity of plasma density can be maintained and processing accuracy can be improved”); detecting an amount of light reflected at the substrate by light emission of the plasma (figure 5 shows a light detector 282 for detecting the amount of light reflected at the substrate by light emission from a light source 281 thereof); and calculating a natural frequency of the substrate based on the amount of light (paragraph 0032, e.g., “when the frequency f is the frequency of a thickness shear vibration, the thickness d of a crystal substrate can be calculated by measuring the frequency f”).

    PNG
    media_image1.png
    476
    664
    media_image1.png
    Greyscale

With respect to claim 2, Sai discloses that further comprising: determining an attraction state of the electrostatic chuck based on the natural frequency (see figure 5 and paragraph 0032).
With respect to claim 3, Sai discloses that further comprising: determining whether or not to execute a plasma processing of the substrate based on the natural frequency (see figure 5 and paragraph 0032). 
With respect to claim 9, Sai discloses in figures 4-5 a plasma processing apparatus provided with a chamber (paragraph 0030, e.g., “uniformity of plasma density can be maintained and processing accuracy can be improved”), an electrostatic chuck (10, e.g., electrode or chuck) disposed inside the chamber and a controller (261, e.g., control unit), wherein the controller is configured to control a process, the process comprising placing a substrate (70, e.g., a substrate) on an electrostatic chuck (10, e.g., electrode or chuck) disposed inside a chamber (see figure 4 and paragraph 0030, e.g., “the processing gas inside a vacuum chamber can be controlled to a prescribed state by the cover 50”); attracting the substrate onto the electrostatic chuck (figure 4 shows the substrate 70 being attracted onto the chuck 10 thereof); generating plasma inside the chamber (paragraph 0030, e.g., “uniformity of plasma density can be maintained and processing accuracy can be improved”); detecting an amount of light reflected at the substrate by light emission of the plasma (figure 5 shows a light detector 282 for detecting the amount of light reflected at the substrate by light emission from a light source 281 thereof); and calculating a natural frequency of the substrate based on the amount of light (paragraph 0032, e.g., “when the frequency f is the frequency of a thickness shear vibration, the thickness d of a crystal substrate can be calculated by measuring the frequency f”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sai (US 2020/0185593) in view of Utano et al. (US 2012/0280618).
With respect to claim 4, Sai discloses all claimed limitations, as expressly recited in claims 1-3, except for specifying that further comprising: stopping execution of the plasma processing of the substrate when the natural frequency is smaller than a threshold value.
Utano discloses in figure 1 a plasma method comprising the step of stopping execution of the plasma processing of the substrate when the natural frequency is smaller than a threshold value (paragraph 0029, e.g., “to stop superimposing the high voltage when the ratio of the reflected wave to the forward wave becomes equal to or smaller than a threshold value after the high voltage is superimposed on the high frequency signal”).
It would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the plasma method of Sai with a stopping step feature as taught by Utano for the purpose of providing a plasma ignition technique allowing easy and reliable ignition or reignition of plasma thereof since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Utano (see paragraphs 0012-0013).
With respect to claims 5-7, the combination of Sai and Utano disclose that further comprising: controlling a frequency of radio frequency power applied to the chamber to a frequency different from the natural frequency (paragraph 0029 of Utano, e.g. having different frequencies applied thereof).
Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Kim et al. – US 2016/0056017
Prior art Saito – US 2009/0186483
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        October 19, 2022